[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO DISSOLVE OR MODIFY PREJUDGMENT REMEDY
Defendant Frank A. Anselmo seeks to dissolve a pre judgment remedy previously obtained by the plaintiff, William Pitt Real Estate Limited Partnership. On May 14, 1992, the defendant executed a listing agreement granting the plaintiff the exclusive right to sell the defendant's property. Within the term of the agreement, the defendant sold the property to his tenant without paying a commission to the plaintiff. The plaintiff now sues for a commission.
By way of special defenses and counterclaims, the defendant asserts that the plaintiff harmed the defendant by impairing the defendant's negotiations with a bank which was attempting to foreclose on the property and by failing to disclose to the plaintiff a relationship with a person who made an unsuccessful bid to purchase the property. After considering the defendant's various legal and factual contentions, the court concludes that plaintiff has established probable cause to sustain the validity of its claim.
The motion to dissolve or modify prejudgment remedy is denied.
THIM, JUDGE